 



Exhibit 10.3 Promissory Note Conversion and General Release

PROMISSORY NOTE CONVERSION AND GENERAL RELEASE

     This Promissory Note Conversion Agreement and General Release (“Agreement”)
is made and entered into this 28th day of February, 2002 by and between Digital
Creative Development Corporation, a Utah corporation (“Note Holder”), and
International Microcomputer Software, Inc., a California corporation (“IMSI”).

     WHEREAS, Note Holder and IMSI entered into that certain Agreement and Plan
of Merger dated August 31, 2001 (the “Merger Agreement”);

     WHEREAS, pursuant to the Merger Agreement, Note Holder acquired all of the
rights of the lender under, and became the holder of, a Promissory Note
originally entered into between Union Bank of California and IMSI, in the
principal sum of $3,580,000 (the “Note”);

     WHEREAS, Note Holder and IMSI have entered into that certain Mutual
Termination Agreement and Release of even date herewith, pursuant to which Note
Holder and IMSI have agreed to terminate the merger contemplated by the Merger
Agreement;

     WHEREAS, Note Holder is currently owed the principal amount of $3,580,000
by IMSI under the terms of the Note;

     WHEREAS, Note Holder and IMSI wish to cancel the Note and in exchange
therefore IMSI shall issue to Note Holder cash and shares of common stock of
IMSI and terminate all remaining outstanding obligations of IMSI under the Note;

     NOW THEREFORE, in consideration of the premises, mutual covenants,
understandings and agreements contained in this Agreement and other good and
valuable consideration received pursuant hereto, and to settle all of the
parties’ claims against each other, it is hereby agreed by and among the parties
as follows:

1. Conversion of Note. Effective as of the date of this Agreement, all of the
outstanding principal and accrued interest under the Note shall be converted
into 9,000,000 shares of Common Stock of IMSI (the “Shares”), plus cash in the
amount of $250,000, to be paid to Note Holder in monthly installments over 15
months in the amount $10,000 per month for the first five installments, with the
first installment due on March 1, 2002, and $20,000 per month for the sixth
through fifteenth monthly installment. Contemporaneously with the execution of
this Agreement, Note Holder shall deliver the Note to the Company for
conversion, such conversion to be effective upon the date of this Agreement.

2. Registration Rights. IMSI shall use its best efforts to prepare and file a
registration statement registering 2,000,000 of the Shares (the “Demand Shares”)
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended, within 30 days of the date hereof and cause such registration
as soon as possible, but no later than 120 days from the date hereof.

11



--------------------------------------------------------------------------------



 



IMSI agrees and acknowledges that Note Holder shall have ordinary and customary
piggyback registration rights with respect to the remaining 7,000,000 of the
Shares (the “Piggyback Shares”), such that IMSI agrees to register the Piggyback
Shares on any appropriate registration statement it files with the Securities
and Exchange Commission other than on Forms S-4 or S-8 or any successor form.

3. Right of First Refusal. In the event Note Holder desires to offer any or all
of the Demand Shares to a third party, it shall first offer in writing to sell
such Demand Shares to IMSI at the price offered by the third party. Each such
offer shall be in writing setting forth the proposed terms and conditions and
shall be delivered by certified mail to IMSI, which shall have a period of
45 days from the date of the mailing of such offer within which to accept.

4. Representations of Note Holder. Note Holder represents and warrants to IMSI
as follows:

             a- Authorization. All action on the part of the Note Holder and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. The Note
Holder has all requisite corporate power to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.     b-
Acquisition for Investment. The Note Holder is acquiring the Shares hereunder
for investment, for its own account, and not for resale or with a view to
distribution thereof in violation of the Securities Act of 1933, as amended.    
c- Accredited Investor. The Note Holder certifies and represents to IMSI that at
the time the Note Holder acquires any of the Shares, the Note Holder will be an
“Accredited Investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act and was not organized for the purpose of acquiring the
Shares. The Note Holder’s financial condition is such that it is able to bear
the risk of holding the Shares for an indefinite period of time and the risk of
loss of its entire investment. The Note Holder has been afforded the opportunity
to ask questions of and receive answers from the management of IMSI concerning
this investment and has sufficient knowledge and experience in investing in
companies similar to IMSI in terms of IMSI’s stage of development so as to be
able to evaluate the risks and merits of its investment in IMSI.     d- No
Registration. The Note Holder understands that the Shares and the securities
that make up the Shares have not been registered under the Securities Act, by
reason of their issuance by IMSI in a transaction exempt from the registration
requirements of the Securities Act, and that the Shares must continue to be held
by the Note Holder unless a subsequent disposition thereof is registered under
the Securities Act or is exempt from such registration. The Note Holder
understands that the exemptions from registration afforded by Rule 144 (the
provisions of which are known to it) promulgated under the Securities Act depend
on the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.     e- No Conflict. The
execution and delivery of this Agreement by the Note Holder and the consummation
of the transactions contemplated hereby will not conflict with or result in any
violation of or default by the Note Holder (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the organizational documents of the Note Holder or (ii) any
agreement or instrument, permit, franchise, license, judgment, order, statute,
law, ordinance, rule or regulations, applicable to the Note Holder or its
properties or assets.

12



--------------------------------------------------------------------------------



 



             f- No Assignment. Note Holder has not assigned or in any other way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this Agreement. Note Holder executes this Agreement voluntarily,
after consultation with counsel, and with full knowledge of its significance.

5. Representations of IMSI. IMSI represents and warrants to Note Holder as
follows:

             a- Authorization. All action on the part of IMSI and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. IMSI has
all requisite corporate power to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.     b- No Conflict.
The execution and delivery of this Agreement by IMSI and the consummation of the
transactions contemplated hereby will not conflict with or result in any
violation of or default by IMSI (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the organizational documents of IMSI or (ii) any agreement or
instrument, permit, franchise, license, judgment, order, statute, law,
ordinance, rule or regulations, applicable to IMSI or its properties or assets.
    c- No Assignment. IMSI has not assigned or in any other way conveyed,
transferred or encumbered all or any portion of the claims or rights covered by
this Agreement.

6. Legends. Each certificate representing any of the Shares shall be endorsed
with the legend set forth below, and Note Holder covenants that, except to the
extent such restrictions are waived by IMSI, it shall not transfer the Shares
represented by any such certificate without complying with the restrictions on
transfer described in this Agreement and the legend endorsed on such
certificate:

             “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD,
ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER SAID ACT AND, IF REQUESTED BY IMSI, UPON
DELIVERY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IMSI THAT THE
PROPOSED TRANSFER IS EXEMPT FROM SAID ACT.”

7. Note Holder’s General Release of Claims. As additional consideration for
IMSI’s issuance of the Shares, Note Holder hereby releases and forever
discharges IMSI and its directors, officers, employees, attorneys, stockholders
and agents, from all actions, and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, counterclaims and offsets of every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatever kind or nature which have arisen or accrued through the date hereof,
including, without limitation, those directly or indirectly arising out of or in
any way connected with the sale of Shares through such date, and any rights of
Note Holder under the Note or Merger Agreement except as set forth in the Mutual
Termination Agreement and Release between the parties hereto of even date
herewith.

13



--------------------------------------------------------------------------------



 



     Note Holder hereby waives all rights which it may have under the provisions
of California Civil Code § 1542, which reads as follows:

                  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.

     Note Holder understands the statutory language of Section 1542 of the
California Civil Code, and nevertheless elects to and hereby specifically
releases all claims, whether known or unknown, as described above, and
specifically waives any rights which he may have under said Civil Code Section.

8. Miscellaneous.

             a- Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.     b- Expenses. Each party will bear its own costs
and expenses in connection with this Agreement.     c- Assignment. The rights
and obligations of the parties hereto shall inure to the benefit of and shall be
binding upon the authorized successors and permitted assigns of each party.
Neither party may assign its rights or obligations under this Agreement or
designate another person (i) to perform all or part of its obligations under
this Agreement or (ii) to have all or part of its rights and benefits under this
Agreement, in each case without the prior written consent of the other party. In
the event of any assignment in accordance with the terms of this Agreement, the
assignee shall specifically assume and be bound by the provisions of the
Agreement by executing and agreeing to an assumption agreement reasonably
acceptable to the other party.     d- Survival. The respective representations
and warranties given by the parties hereto, and the other covenants and
agreements contained herein, shall survive the Closing Date and the consummation
of the transactions contemplated herein for a period of one year, without regard
to any investigation made by any party.     e- Entire Agreement. This Agreement
and the Mutual Termination Agreement and Release between the parties hereto of
even date herewith constitute the entire agreement between the parties hereto
respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral. No modification, alteration,
waiver or change in any of the terms of this Agreement shall be valid or binding
upon the parties hereto unless made in writing and duly executed by IMSI and the
Note Holder.     f- Counterparts. This Agreement may be executed in a number of
counterparts, each of which together, shall for all purposes constitute one
Agreement, binding on all of the parties hereto, notwithstanding that all such
parties have not signed the same counterpart.

14



--------------------------------------------------------------------------------



 



             g- Governing Law. The laws of California will govern this
Agreement, its interpretation and construction, and all issues pertaining to it.
    h- Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors of the respective parties
hereto.     i- Severability. If any provision of this Agreement is invalid,
illegal or unenforceable under any applicable statute or rule of law, it is to
that extent to be deemed omitted. The remainder of the Agreement shall be valid
and enforceable to the maximum extent possible.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

ACKNOWLEDGED AND AGREED:

        DIGITAL CREATIVE
DEVELOPMENT CORPORATION  
    By:  /s/ Gary Herman  

--------------------------------------------------------------------------------

  Gary Herman
Chairman & Chief Executive Officer

        INTERNATIONAL MICROCOMPUTER SOFTWARE, INC.  
    By:  /s/ Martin Wade, III
 

--------------------------------------------------------------------------------

  Martin Wade, III Director , Chief Executive Officer &
Chief Financial Officer

15